Per curiam.
The rule of computation is to include the first day and exclude the last; and applying it to this case, we find the action was not brought too soon. We might plausibly distinguish it from Goswiler’s Appeal on the ground of a difference between an act to be done before the expiration of so many days, and an act to be done after it; but the distinction would-be a shadowy one. The rule of the common law is the one just stated; and it would seem that the decision- in Goswiler’s Estate was not well considered.
Judgment reversed and venire de novo awarded.